962 N.E.2d 637 (2012)
STATE of Indiana, Appellant,
v.
Andy J. VELASQUEZ, II, Appellee.
No. 53S05-1105-CR-280.
Supreme Court of Indiana.
February 27, 2012.

PUBLISHED ORDER
By order dated May 13, 2011, the Court granted transfer of jurisdiction in this criminal appeal. After further review, including oral argument, the Court has determined that transfer of jurisdiction was improvidently granted. Accordingly, the order granting transfer of jurisdiction is VACATED. The transfer petition filed by Appellee is DENIED. The Court of Appeals opinion, State v. Velasquez, 944 N.E.2d 34 (Ind.Ct.App.2011), is no longer vacated and is REINSTATED, and this appeal is at an end. See Ind. Appellate Rule 58(B).
The Clerk is directed to certify this appeal as final. Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
SHEPARD, C.J., and DICKSON, SULLIVAN, RUCKER, and DAVID, JJ., concur.